         Case 3:19-cv-01183-KAD Document 1-6 Filed 08/01/19 Page 1 of 2
                                                                            [l'~ l- I (   I

From: Habib Olapade

Sent: Sunday, June 16, 2019 10:22 PM

To: bruce.ackerman@yale.edu

Cc: Cosgrove, Ellen; Maldonado, Monica; Calvert, Judith; rinaebbcnco 1111p.com

Subject: Grade


Hi Professor Ackerman!

I hope this note finds you swell! I checked my grade report and saw the mark you entered after I submitted
my SO-page single spaced paper. I'm curious moving forward - did I receive this mark because of
attendance or because of the work product itself? Because I checked the paper with a paid plagiarism
service, and it reported back to me that all the sources that were used in the piece were cited and given
credit. I only ask because if the mark is for attendance, I can explain to both you and the Associate Deans
why I was absent and provide email evidence for the explanation. Please advise.

Best,

Habib


From: Habib Olapade
Sent: Sunday, June 16, 2019 10:28 PM
To: PBrann@brannlaw.com; jtierney@law.harvard.edu
Cc: Calvert, Judith; Cosgrove, Ellen; Maldonado, Monica; rina@bencrump.com
Subject: Grade


Hi Professors Brann and Tierney!
I hope this note finds you swell! I checked my grade report and saw the mark you entered after I submitted
my SO-page single spaced paper. I'm curious moving forward - did I receive this mark because of
attendance or because of the work product itself? Because I checked the paper with a paid plagiarism
service, and it reported back to me that all the sources that were used in the piece were cited and given
credit. I only ask because if the mark is for attendance, I can explain to both you and the Associate Deans
why I was absent and provide email evidence for the explanation. Please advise.
Best,
Habib


From: Habib Olapade
Sent: Sunday, June 16, 2019 10:24 PM
To: gerald.torres@yale.edu; gt276@cornell.edu
Cc: Cosgrove, Ellen; Calvert, Judith; Maldonado, Monica; rina@bencrump.com
Subject: Grade


Hi Professor Torres!
           Case 3:19-cv-01183-KAD Document 1-6 Filed 08/01/19 Page 2 of 2




I hope this note finds you swell! I checked my grade report and saw the mark you entered after I submitted
my 50-page single spaced paper. I'm curious moving forward - did I receive this mark because of
attendance or because of the work product itself? Because I checked the paper with a paid plagiarism
service, and it reported back to me that all the sources that were used in the piece were cited and given
credit. I only ask because if the mark is for attendance, I can explain to both you and the Associate Deans
why I was absent and provide email evidence for the explanation. Please advise.
Best,
Habib
